—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearce, J.), dated November 20, 1997, which, upon a fact-finding order of the same court, dated October 21, 1997, made upon the appellant’s admission, finding that he had committed acts which, if committed by an adult, would have constituted the crime of burglary in the second degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth for 18 months. The appeal brings up for review the fact-finding order dated October 21, 1997.
Ordered that the appeal from so much of the order of disposition as placed the appellant with the New York State Division for Youth for 18 months is dismissed, without costs or disbursements, as the placement has expired; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the appellant’s contentions, there were sufficient nonhearsay allegations supporting the petition to establish, if true, every element of burglary in the second degree (see, Family Ct Act § 311.2; Matter of Wilson G., 214 AD2d 670, 671; Matter of Rey R., 188 AD2d 473, 474). Altman, J. P., Friedmann, McGinity and Schmidt, JJ., concur.